FILED
                              NOT FOR PUBLICATION                           SEP 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALBERTO PABLO SORIANO-                            No. 07-71636
ARAGON,
                                                  Agency No. A077-125-253
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Alberto Pablo Soriano-Aragon, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We review de novo claims of due process violations in immigration proceedings.

Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the

petition for review.

      The agency did not abuse its discretion in denying Soriano-Aragon’s request

for a continuance at his November 29, 2005, hearing because he did not

demonstrate good cause where he failed to present evidence that an I-140

immigrant visa petition was pending with the agency, and where the IJ had granted

three prior continuance requests over the four years Soriano-Aragon’s case was

before the IJ. See 8 C.F.R. § 1003.29; cf. Ahmed, 569 F.3d at 1012-14. As

Soriano-Aragon cannot demonstrate error, it follows that his due process claim

must fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for

a due process violation).

      PETITION FOR REVIEW DENIED.




                                         2                                   07-71636